Title: Abigail Adams to James Lovell, 17 March 1781
From: Adams, Abigail
To: Lovell, James


     
      My dear Sir
      
       March 17 1781
      
     
     It was not till the last week in Febry. that your favour of Janry. 8th reachd me. I had waited the arrival of each post with impatience but was so repeatedly dissapointed that I almost gave up my correspondent even in the way of Friendship. I struck up of the list of Galantry some time ago. It is a character in my mind very unbefitting a senator notwithstanding the Authority of Chesterfeild against me, yet the Stile of some Letters obliged me to balance a long time and study by detail the character I was scrutinizing. I wished to divest myself for the time of a partiality which I found predominant in my Heart, yet give to every virtue its due weight. I wished for once, for a few moments and 3 hundred miles distance observe, to consider myself in the nearest connexion possible, and then try the force of certain Epethets addressed to a Lady—we will suppose her for Arguments sake amiable, agreable and his Friend. I found from trial that those Epethets only would bear i.e. be bearable . If they were carried a Syllable beyond, to Lovely, to charming, they touchd too too sensibly the fine tuned instrument and produced a discord where Harmony alone should subsist. What right has she who is appropriated to appear Lovely or charming in any Eyes but his whose property she is? I am pursuaded says a Lady who had seen much of the world, that a woman who is determined to place her happiness in her Husbands affections should abandon the extravagant desire of engageing publick adoration, and that a Husband who tenderly loves his wife should in his turn give up the reputation of being a Gallant. However antiquated and unpolite these Ideas may appear to our Modern refiners, I can join with Juba in the play “by Heavens I had rather have that best of Friends approve my deeds than Worlds for my admirers.”
     A particular reason has led me to wish the Man whose Soul is Benevolence itself flowing out in these exuberances would more circumspectly guard a pen.—A Captured Letter, not to Portia thank fortune, but to his Friend Gerry published by the Enemy, has made some talk. I have tried to obtain it that I might judge whether what was said of it was true. Have not yet been able to, but his own conscience must tell him whether any thing written to a confidiential Friend should give just occasion of pain to an affectionate wife. That it has done so I know not, but ought there to be room for the world to suppose it capable of it? I will not judge unheard and unseen, only repeate an observation which I once before made to you, that no situation was more delicate, more critical or more liable to censure than that of a Lady whose Husband has been long seperated from her. The world will judge from selfish motives nor will they consider of any obligation prior to that which binds a man to his family or that the demands of his country must silence the voice of pleading Nature. A similarity of circumstances leads me to sympathize with every sufferer. I own I am exceedingly tenacious of my prerogative and it would wound me to the Soul even to have it suspected.
     I had many things in mind to say to you in the political way when I took up my pen, but will defer them for the subject of an other Letter or untill you tell me that you have received this in that Spirit of Friendship with which it flowed from the pen of
     
      Portia
     
    